.,-   ..


                  THEATTORNEYGENERAL
                                OFTEXAS



                                   l?ovembar9, 1950

           Hon. Robert S. Calvert
           Comptroller of’public Accounts
           Austin, Texas                opition Blo.v-1117
                                          Rer Validity of a rider
                                             reapproprletlouof
                                             unexpendedbalances
                                             ln~opproprlatiousfor
                                             stintsHoapltale and
                                             Spehlal School0 and
                                             other”lnstltutlousfor
                                             the year ending August
           Dear Sirr                          31, 1950.
                     You have requested ailopinion as to vhether the
           unexpended balances appropriatedby Rouse Bill Rumber 321
           of the Regular Session of theFfftg’-firstLegislature can
           be brought forvard and are ap;proRXatedfdr the use arid
           benefit of the State Hospltals~andSReclal Schools for the
           present year of the current biennium. I    ;
                       You further ask:
                    “Should you hold by youi’oRlnlonthat
               the unexpendedbalandes mentlaued lIuSubsec-
               tion (c) of Section 18 oP'Fk%is~Bill Ifumber
               32l’are available and appropriatedfor the
               use and benefit-of the’State Hospi;talsand
               Special Schools, then-afe~such balances pay-
               able from the State IiospltalFund as created
               by House Bill HuiidMr3 above-mentioned,(Acts
               51st Leg., 'ZstC.S. 1950, ch.2, p.10) or are
               suoh balances paid from the general revere?”
                    House Bill 321,Acts’51st Leg., R.So 1949, ch.
           553,pm 1070 (“makingappropriationsfor the support,rnain-
           tenance and Improvement of the State Hospitals and Special
           Schools of the State of Texas for the two-year period be-
           Sinning September 1, 1949 ahd ending August 31, 1951') was
           approved by the Covernor “with the exception of those items
           appropriatedtherein for the year audiI@ Auguut 31, 1951 ,a
           which the Governor vetoed. Subdlvlslon (c) of Section 18,
           House Bill 321, supra, provided, in part:
                                                             “’   .




Ron. Robert S. Calvert, page 2   (V-1117)


          "(c) There is hereby appropriatedto the
     Board any unexpendedbalance In any fund or
     item appropriatedto any institutionremaln-
     ing at the end of the fiscal year ending Au-
     gust 31, 1950. Subject to the approval 19 the
     LegislrtiveBudget Colmrritteethese unexpended
     balances'maybe expended for the following pur-
     poses: e e ."
          It is our opinion that subdivision (c) above
quotea, constitutesan appropriation*for the year end-
ing August 31, 1951," within the iwaning of the Governor's
veto tiessage,ana w&s therefore;vetoed-by the Govetior.as
Well aa,the 0th~ ltems'approprlatedtherein for the year
ending August 31, 1951. Therefore;lt is out opinion that
the unexpendedbalances remaining at the end of the fiscal
year enaiug August 31, 1950;were not appropriatedfor the
fiscal year ending August 31, 1951, by subdlvlslon (c) of
Section 18 of House RI.11321. Rowever,'HouseBill 321,~~
;rn;ed,F House Bill 1, Acts slat Leg., 1st C.S. 1950, ch.
            Subdivision (c) of Section 17 of Rouse Bill 1
pi&&es ,‘ln partn
          "(c) There Is hereby appropriatedto the
     Board and/o? Council any unexpendedbalance in
     any fund or item appropriatedto any instltu-
     tion remaining at the end of the fiscal year
     ending August 31, Be     e .,." (Emphasis
     added.)
          It Is oup opinlou that it waS'the Intention of
the Legislatureto appropriateby subdivision (c) of Sec-
tion 17, above quotea, the unexpendedbalance remaining
at the end of the fiscal year ending August 31, 1950,
rather than August 31, 1931, for House Bill 1 is an ap-
propriationfor the fiscal year beginningSeptember 1,
1950 and ending August 31, 1951 and for no other period.
           It is statea in 2 Sutherland,Statutory Con-
 struction (3rd Ed. 1943) 460-461, citing Chambers v.
 State, 25 Tex. 307 (1860) that “Courts have permitt
Substitution      of one word for another . . . wherz’it
 is obvious that the word used in the act is the result of
 clerical error, or mistake” and "where the substitution
 will make the act sensible.“ Also It was held in Wood v.
State, 133 Tex. 110, 116, 126 S.W.2d 4, 7 (1939):
          "It is the settled law that statutes
     should be construed so as to carry out the
 Hon. Robert S. Calvert, page 3   (V-1117)


      legislativeintent, and vhen such intent 1s.
      once ascertained,it should be.glven effeat,
      even thou&h the literal mesnina of ,thewords
      used therein is not followed.” (~baris
      aadea.)
           B giving House Bill 1 this donstruotlon,sub-
 division (c7 of Section 17 is in o&omrit~ with the cap-
 tion of the Bill which limits the’approprlatlonto ‘the
                       September 1, 1950 a&l ‘endl?gAu-
                      other aonstructlon'wouldrender sub-
              of Section 17 unconstitutionalas being in.
 violation of Section 35 of Artlalb RI of the Constitution
 of Texas, ana the courts will give a statute a constroc-
 tlon or Interpretationthat wll~~lvltsvalld       If It Is
 reasonably possible to do so.              f.mler, 127 T&X.
 428, 95 S.w.28 357 (1936 ; and kilo   v.*Carter; 212 S.W.
26 950 (Tex.Civ.App.194 , error ref.).
           Therefore, It is our opinion that the unexpended
 balance in any fund or item appropriatedto the fiscal year
 ending August 31, 1950, is appropriatedby the proViSions
 of Rouse Bill 1 for the use and benefit of the State Hospl-
 tals ana Special Schools for the present year of the aur-
 rent biennium and may be expended for the purposes set out
 in subdivision (c) of Section 17. Since the unexpended
 balance” is an appropriationout of the general revelkue
 fund, you are advised that such balances are to be paid
 from that fund.
                       5XJWARY
           The “unexpendedbalanae* In any pn4 or
      itemappropriated by House Bill 321, ots 51st
      WC., R.S. 1949, ch.553, p.1070, remaining ate
      the end of the fiscal year ending August 31,
      1950, Is appropriatedby the provisions of
      House Bill 1, Acts 51st Leg., 1st C.S. 1950, ch.
      14, p.55, for the use and benefit of the State
      Hosplta‘lsand Special Schools and other insti-
      tutions for the present year of the current
      biennium and should be,paid from the general
      fund.
 APPROVED:                          Yours very truly,
 J. C. Davis Sr.                      PRICE MRIEL
 county Affalps Division            Attorney General
  Everett Hutchlnson
 ,~
  Executive,Assistant
” Charles D. Hathews
  First Assistant                            Assistant
  JR%w